OPINION OF THE COURT BY
JUDGE HOBSON
Affirming.
This proceeding was instituted in the court below for the purpose of escheating to the State the iand owned *20by appellee in Henderson county on tbe ground that she is an alien. It is admitted that she is a British subject. In 1870 the English Parliament passed an act to the effect that “real and personal property of every description may be taken, acquired, held and disposed of by an alien in the same manner in' all respects as by a natural-born British -subject.”' In February, 1874, the Kentucky Legislature passed an act providing that “an alien shall have the same right to recover, inherit, hold and' pass by descent, devise or otherwise, real or personal property in this State that is given to the citizens of Kentucky by the laws of the government of which such alien is or was a citizen or subject.” 'Gen. St. p. 247. A part of the property in contest was- conveyed to appellee a few weeks before this act was1 passed, and the rest thereafter, and while it was in force. In the revision of the statute laws of the State after the adoption of the new Constitution this act was omitted!, and so was repealed by the act of April 29, 1992, which now constitutes chapter 19, Kentucky Statutes. But, though the act has been repealed in this- way, the repeal has no retrospective effect, ■and does not operate to confiscate property acquired or held under it by authority of the State. We do not think it could have been intended by the Legislature, in simply omitting this act in the revision, to unsettle exis ting titles, waiving the question whether the Legislature had -such power if it desired to do this. Appellee’s property was not, therefore, liable to escheat.
We see no valid objections to the act on constitutional ground's. It simply gives aliens the same right to hold real property as citizens of Kentucky enjoy in all cases where, by the laws of the government of which such aliens are subjects, -a like right is given to the citizeDS of Ken*21tucky. In other words, English subjects are put-on the same footing as citizens of Kentucky as to holding real estate, in case citizens of Kentucky are by the laws of England put on same footing as British subjects in this respect.
The fact that appellee’s husband, E. B. Newcomb, was naturalized in the Dominion of Canada is immaterial. He was a British subject, and so is appellee. Being a British subject, she was entitled to the benefit of the act above quoted, as by the act. of Parliament citizens of Kentucky were put on the same plane in regard to holding real estate as British subjects.
The conclusion we have reached makes it unnecessary for us to determine any of the other interesting questions discussed. The court below properly dismissed the proceeding. Judgment affirmed. .